 


109 HR 5259 IH: Biobased Fuel Action Plan Act of 2006
U.S. House of Representatives
2006-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5259 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2006 
Mr. Berry introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committee on Science, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To require the Biomass Research and Development Board to prepare a biobased fuel action plan to increase the use in the United States of biobased fuel as a ground transportation fuel. 
 
 
1.Short titleThis Act may be cited as the Biobased Fuel Action Plan Act of 2006. 
2.Development of biobased fuel action plan to increase use of biobased fuel as a ground transportation fuel 
(a)Plan developmentNot later than one year after the date of the enactment of this Act, the Biomass Research and Development Board established by section 305 of the Biomass Research and Development Act of 2000 (7 U.S.C. 7624 note) shall submit to Congress a report containing an action plan detailing specific strategies to ensure that—
(1)by December 31, 2015, not less than 10 percent of the United States ground transportation fuel supply is biobased fuel; and
(2)by December 31, 2020, not less than 20 percent of the United States ground transportation fuel supply is biobased fuel.
(b)Biobased fuel defined
(1)In generalIn this section, the term biobased fuel means motor vehicle fuel that—
(A)is produced from grain, starch, oilseeds, or other biomass or is natural gas produced from a biogas source, including a landfill, sewage waste treatment plant, feedlot, or other place where decaying organic material is found; and
(B)is used to replace or reduce the quantity of fossil fuel present in a fuel mixture used to operate a motor vehicle.
(2)InclusionThe term includes—
(A)cellulosic biomass ethanol;
(B)waste derived ethanol;
(C)biodiesel, as defined in section 312(f) of the Energy Policy Act of 1992 (42 U.S.C. 13220(f)); and
(D)any blending components derived from renewable fuel.  
 
